Sessions, Fishman, Rosenson, Boisfon-taine, Nathan & Winn by J. David Forsyth, Patricia D. Tunmer, New Orleans, La., for petitioner, Sizeler Property Investors, Inc.
MOTION TO WITHDRAW PETITIONER’S PENDING WRIT OF CERTIORARI
NOW INTO COURT, through undersigned counsel, comes Sizeler Property Investors, Inc., petitioner in the above captioned and numbered proceeding, and upon representing that the parties have amicably resolved the above-captioned proceeding, petitioner wishes to withdraw its petition for a writ of certiorari and respectfully move's this Court to dissolve its order of September 29,1989, 548 So.2d 1215, granting certiorari, thereby dismissing with prejudice movant’s writ application, each party to bear its respective attorney’s fees and costs; accordingly,
IT IS ORDERED that the Motion by Sizeler Property Investors, Inc. to Withdraw Petitioner’s Writ for Certiorari be, and the same is hereby Granted, and that this Court’s order of September 29, 1989, granting certiorari is hereby dissolved, each party to bear its own attorney’s fees and costs.